Citation Nr: 1703134	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-41 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for osteomalacia of the left knee, evaluated as 10 percent disabling for the period prior to June 15, 2012, and as 40 percent disabling for the period from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco.

A March 2016 Board decision denied entitlement to a rating in excess of 10 percent prior to June 15, 2012, and in excess of 40 percent thereafter for osteomalacia of the left knee.  The Veteran appealed that decision to the United States Court of Appeals for Veteran's Claims and in an October 2016 order, the Court granted a Joint Motion for Remand, vacating the Board's March 2016 decision and remanded the case to the Board for action consistent with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal can be decided.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the October 2016 Joint Motion for Remand (JMR), the parties agreed that the Board erred in relying upon an inadequate December 2014 VA examination report in denying the Veteran's claims.  The parties noted that the VA examiner did not account for an October 2008 medical opinion that noted a positive finding for medial meniscus/McMurray's Test but still provided an opinion that that the Veteran had never had a meniscus condition.  As this finding by the December 2014 VA examiner is factually inaccurate, the Veteran must be afforded another VA examination concerning the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination concerning the severity of the Veteran's service-connected left knee disability.  The electronic claims file must be made available to the examiner for review and the examiner must note that review in the examination report.  The report of examination should include a complete rationale for all opinions expressed concerning the following.

A)  The examiner should set forth all current complaints and findings pertaining to the service-connected left knee disability.  The examiner should address the range of right knee motion in degrees of flexion and extension, and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must identify the point in range of motion where pain sets.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  

B)  The examiner must also test the range of motion of the left knee in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  The examiner should also provide the range of motion of the right knee, for comparison.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

C)  The examiner must indicate whether the Veteran has meniscus condition and whether there is recurrent subluxation or instability of the left knee, and if so, the severity of any recurrent subluxation or instability.  If instability is unable to be tested, an explanation should be provided.  The examiner must also consider previous VA examination reports of record to include an October 2008 medical opinion that diagnosed the Veteran with a medial meniscus/ positive McMurray's test.  

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




